Title: To George Washington from "Christain Charity", 2 July 1794
From: “Christain Charity”
To: Washington, George


               
                  Sir
                  Carlile the 2d of July 94
               
               you are now in The Decline of Life and Lived To See Some Remarkable Events and you have now Time to Consider your own Transactions That you may Give an Account of all The Good you have Done and How you have Employd your Talents I hope Sir you will Take Some Pity on The Two Poor Children Belonging to Late French King and Prevail with The Present Ruling Power to Show them Some Respect if you Sir or any man in America has Gaind any thing by your Independance it is To the Late French King you are Indebted and in Gratitude you are Bound To Asist his Children Consider Sir what a Reverse of Fortune That Family has Experiencd and how Cruelly they are Treated and as a man and a Christian Prevail with them if you can To accomadate matters that Peace and Tranquility may be Establishd and Employ your Latter Days in acts of Charity and if you Take my advise you will Have your Reward Hereafter.
               
                  Christain Charity
               
            